Exhibit 10.2

SEVERANCE AGREEMENT

SEVERANCE AGREEMENT (this “Agreement”), dated as of January 3, 2011 (the
“Effective Date”), between Questcor Pharmaceuticals, Inc., a California
corporation (the “Company”), and Michael Mulroy (“Executive”).

W I T N E S S E T H:

WHEREAS, Executive is being employed by the Company pursuant to an Offer Letter
dated January 3, 2011, and the Company and Executive desire to enter into this
Agreement to set forth the terms on which Executive may be entitled to severance
benefits from the Company. The following terms and conditions supersede anything
of the same subject matter provided for in the Offer Letter or any other
agreement entered into prior to the Effective Date.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
Company and Executive hereby agree as follows:

1. At-Will Nature of Employment.

(a) Termination of Employment. The Company may terminate Executive’s employment
at any time with or without Cause effective immediately upon delivery of a
Notice of Termination to Executive. Subject to the immediately following
sentence and for purposes of this Agreement only, “Cause” shall mean with
respect to Executive, any of the following: (i) Executive’s material neglect of
assigned duties with the Company or Executive’s failure or refusal to perform
assigned duties with the Company, which continues uncured for thirty (30) days
following receipt of written notice of such deficiency from the Board of
Directors of the Company (“Board”), specifying the scope and nature of the
deficiency; (ii) Executive’s commission of a felony or fraud; or Executive’s
misappropriation of property belonging to the Company or its affiliates;
(iii) Executive’s commission of a misdemeanor or act of dishonesty, which causes
material harm to the Company; (iv) Executive’s engaging in any act of moral
turpitude which causes material harm to the Company; (v) Executive’s breach of
the Company’s trading compliance program or any confidentiality, proprietary
information or nondisclosure agreement with the Company; or (vi) Executive’s
working for another company, partnership or other entity, whether as an
employee, consultant or director, while an employee of the Company without the
prior written consent of the Board. Any determination of Cause as used herein
will be made in good faith by the Board. A termination by the Company for
reasons other than set forth in clauses (i) through (vi) above, or for no reason
at all but not including a termination of Executive’s employment with the
Company as a result of death or Disability, shall be deemed a “Termination
Without Cause.”

(b) Voluntary Termination by Executive. Executive may voluntarily terminate his
employment with the Company upon 30 days written notice to the Company.

(c) Termination by Executive for Good Reason. Executive may terminate his
employment with the Company for Good Reason. “Good Reason” shall mean the
occurrence, without Executive’s written consent, of one or more of the following
events: (i) the Company



--------------------------------------------------------------------------------

materially decreases Executive’s responsibilities, or (ii) the Company relocates
Executive’s principal place of work to a location outside of Southern
California, (iii) the Company materially breaches the terms of this Agreement;
provided that no such event shall constitute Good Reason hereunder unless
(a) Executive shall have given written notice to the Company of Executive’s
intent to resign for Good Reason within 30 days after Executive becomes aware of
the occurrence of any such event (specifying in detail the nature and scope of
the event), (b) such event or occurrence shall not have been resolved within 30
days of the Company’s receipt of such notice, (c) any Termination by Executive
for Good Reason following such 30 day cure period must occur no later than the
date that is 30 days following the end of such cure period of one of the
foregoing events or conditions without Executive’s written consent. Executive’s
Termination for Good Reason shall be treated as involuntary.

(d) Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive shall be communicated by a written Notice of Termination
addressed to Executive or the Company, as applicable. Termination may be
effective immediately upon communication of such Notice of Termination. A
“Notice of Termination” shall mean a notice stating that Executive’s employment
with the Company has been or will be terminated and the specific provisions of
this Section 1 under which such termination is being effected.

(e) Payments Upon Termination. Upon termination of Executive’s employment for
any reason, the Company shall pay Executive (i) his Base Salary earned but not
yet paid for services rendered to the Company on or prior to the date on which
the Employment Period ends, (ii) any accrued but unused vacation days, (iii) any
incurred but unpaid reimbursable business expenses and other insurance related
reimbursable expenses, and (iv) any amounts required under the Company’s
Employee Stock Purchase Plan (or successor plans). Any reimbursement for
expenses payable under subsection (iii) shall be made in accordance with
Treasury Regulation Section 1.409A-3(i)(1)(iv) and shall be paid on or before
the last day of Executive’s taxable year following the taxable year in which
Executive incurred the expenses; provided, however, Executive’s right to
reimbursement for such amounts shall not be subject to liquidation or exchange
for any other benefit.

2. Payments Upon Certain Terminations Not Involving a Change in Control.

(a) Termination by the Company Without Cause or Termination by Executive for
Good Reason. In addition to the payments described in Section 1(e) and subject
to Section 4 and Section 5, provided that Executive is in compliance with his
obligations under his Proprietary Information and Inventions Agreement with the
Company, in the event Executive’s employment is terminated by the Company
Without Cause or by Executive for Good Reason, the Company shall (i) pay
Executive any annual bonus payable for services rendered in any annual bonus
period for the year which had been completed in its entirety prior to the date
on which the Employment Period ends and that had not previously been paid,
provided that the annual bonus shall be evaluated by the Board, and paid, no
later than December 31 of the calendar year following the calendar year to which
such annual bonus relates, (ii) continue to make Base Salary payments for (A) a
period 6 months following such termination of employment if the termination
occurs on or before the third anniversary of the date on which Executive
commenced employment with the Company, or (B) a period 12 months following such
termination of employment if the termination occurs after such third anniversary
date (the period of time such payments are provided, the “Severance Period”),
payable over such 6 month or 12 month period, as the case may be, on the regular
payroll dates of the Company in accordance with the Company’s payroll practices
as in effect on such termination date, and subject to applicable tax
withholding. Such continued Base Salary payments shall commence upon the first
payroll date following the effective date of the Release Agreement referenced in
Section 5, and the first continued Base Salary payment shall cover the period
between the termination date and such payment, provided, however, no amount
shall be paid pursuant to this Section 2(a) unless, on or prior to the
fifty-fifth (55th) day following the date of the Executive’s Separation from
Service (as defined in Section 4 below), Executive has executed an effective
Release Agreement and any applicable revocation period has expired. Each
installment payment made pursuant to this Section 2(a)(ii) shall be considered a
separate payment for purposes of Section 409A of the



--------------------------------------------------------------------------------

Internal Revenue Code of 1986, as amended (the “Code”) (including, without
limitation, for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)).

(b) Duty to Mitigate. If Executive is reemployed for at least twenty (20) hours
per week on average at any time after the termination date and before the end of
the Severance Period, Executive shall promptly provide written notice to the
Company of such reemployment, and all further severance compensation payments
under this Section 2 shall be decreased by the amount of the annual compensation
received by Executive from the new employer.

3. Payments Upon Certain Terminations Involving a Change in Control.

(a) Statement of Intent. The Board recognizes that, as is the case with many
publicly held corporations, the possibility of a change in control of the
Company may exist and that the uncertainty and questions that it may raise among
management could result in the departure or distraction of management personnel
to the detriment of the Company and its shareholders. Accordingly, the Board has
decided to reinforce and encourage Executive’s attention and dedication to
Executive’s assigned duties without the distraction arising from the possibility
of a change in control of the Company.

(b) Accelerated Vesting. Notwithstanding anything to the contrary in the
Company’s 1992 Employee Stock Option Plan or its 2006 Equity Incentive Award
Plan (the “Option Plans”), in the event that a Change in Control (as defined in
Section 3(c) below) occurs, and Executive’s employment with the Company is
terminated by the Company Without Cause or by Executive for Good Reason at any
time within the three (3) month period before the date of such Change in Control
or during the twelve (12) month period following the date of such Change in
Control, one-hundred percent (100%) of the then-unvested shares of Questcor’s
common stock subject to each of Executive’s outstanding stock options and
one-hundred percent (100%) of Executive’s restricted shares subject to vesting
will become immediately vested and exercisable on the date of such termination.

(c) Cash Severance Upon Termination Without Cause or for Good Reason. Subject to
Section 4 below, in the event that a Change in Control occurs, and Executive’s
employment with the Company is terminated by the Company Without Cause or by
Executive for Good Reason at any time within the three (3) month period before
the date of such Change in Control or during the twelve (12) month period
following the date of such Change in Control, Executive will receive severance
compensation equal to the sum of (i) an amount equal to his highest Base Salary
in the calendar year in which the Change in Control occurs, plus (ii) an amount
equal to his target bonus as established by the Board or its Compensation
Committee for the year during which the termination takes place (or if such
target bonus has not yet been established, the target bonus for the prior year),
payable in accordance with Section 3(d) below

For purposes of this Agreement, “Change in Control” shall mean and include the
following:

(i) the acquisition, directly or indirectly, by any “person” or “group” (as
those terms are defined in Sections 3(a)(9), 13(d) and 14(d) of the Exchange Act
and the rules thereunder) of “beneficial ownership” (as determined pursuant to
Rule 13d-3 under the Exchange Act) of securities entitled to vote generally in
the election of directors ( “voting securities” ) of the Company that represent
50% or more of the combined voting power of the Company’s then outstanding
voting securities, other than:

(x) an acquisition by a trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any person controlled by the Company or by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any person controlled
by the Company,



--------------------------------------------------------------------------------

(y) an acquisition of voting securities by the Company or a corporation owned,
directly or indirectly by the shareholders of the Company in substantially the
same proportions as their ownership of the stock of the Company; or

(z) in a public offering of the Company’s securities.

(ii) A change in the composition of the Board occurring within a twelve
(12) month period, as a result of which a majority of the incumbent directors
are replaced by directors whose appointment or election is not endorsed by a
majority of the incumbent directors before the date of the appointment or
election; or

(iii) the consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets (provided,
the sale of assets does not constitute a related party transfer as set forth in
Treasury Regulation §1.409A-3(i)(5)(viii)(B)), in each case other than a
transaction which results in the Company’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company’s assets or otherwise succeeds to the business of the Company (the
Company or such person, the “Successor Entity” ) directly or indirectly, at
least fifty percent (50%) of the combined voting power of the Successor Entity’s
outstanding voting securities immediately after the transaction, and

(iv) the liquidation or dissolution of the Company.

For purposes of subsection (i) of the definition of “Change in Control,” the
calculation of voting power shall be made as if the date of the acquisition were
a record date for a vote of the Company’s shareholders, and for purposes of
subsection (iii) of the definition of “Change in Control,” the calculation of
voting power shall be made as if the date of the consummation of the transaction
were a record date for a vote of the Company’s shareholders.

(d) Payment Administration. Subject to Section 4 below, the severance payment
under Section 3(c) shall be made in a single lump sum on the release effective
date of the Release Agreement referenced in Section 5; provided, however, no
amount shall be paid pursuant to this Section 3(d) unless, on or prior to the
fifty-fifth (55th) day following the later of (i) the Executive’s Separation
from Service or (ii) the effective date of a Change in Control occurring within
three months following Executive’s Separation from Service, Executive has
executed an effective Release Agreement and any applicable revocation period has
expired. Payments under Section 3(c) shall be in addition to the payments under
Section 1(e) but shall be in lieu of, and not in addition to, the payment of any
cash severance payments that Executive may otherwise be entitled to under
Section 2 of this Agreement.

(e) No Duty to Mitigate. Executive’s reemployment at any time following the
termination of Executive’s employment shall have no effect on his right to
collect severance under this Section 3.



--------------------------------------------------------------------------------

4. Section 409A Payment Delay.

(a) Payment Delay. Notwithstanding anything herein to the contrary, to the
extent any payments to Executive pursuant to Sections 2 or 3 are treated as
non-qualified deferred compensation subject to Section 409A of the Code, then
(i) no amount shall be payable pursuant to such section unless Executive’s
termination of employment constitutes a “separation from service” with the
Company (as such term is defined in Treasury Regulation Section 1.409A-1(h) and
any successor provision thereto) (a “Separation from Service”), and (ii) if
Executive, at the time of his Separation from Service, is determined by the
Company to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code and the Company determines that delayed commencement of any portion of
the termination benefits payable to Executive pursuant to this Agreement is
required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code (any such delayed commencement, a “Payment
Delay”), then such portion of the Executive’s termination benefits described in
Section 2 or 3, as the case may be, shall not be provided to Executive prior to
the earlier of (A) the expiration of the six-month period measured from the date
of the Executive’s Separation from Service, (B) the date of the Executive’s
death or (C) such earlier date as is permitted under Section 409A. Upon the
expiration of the applicable Code Section 409A(a)(2)(B)(i) deferral period, all
payments deferred pursuant to a Payment Delay shall be paid in a lump sum to
Executive within 30 days following such expiration, and any remaining payments
due under the Agreement shall be paid as otherwise provided herein. The
determination of whether Executive is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code as of the time of his Separation from
Service shall made by the Company in accordance with the terms of Section 409A
of the Code and applicable guidance thereunder (including without limitation
Treasury Regulation Section 1.409A-1(i) and any successor provision thereto).

(b) Exceptions to Payment Delay. Notwithstanding Section 4(a), to the maximum
extent permitted by applicable law, amounts payable to Executive pursuant to
Section 2 or 3, as the case may be, shall be made in reliance upon Treasury
Regulation Section 1.409A-1(b)(9) (with respect to separation pay plans) or
Treasury Regulation Section 1.409A-1(b)(4) (with respect to short-term
deferrals). Accordingly, the severance payments provided for in Section 2 and 3
are not intended to provide for any deferral of compensation subject to
Section 409A of the Code to the extent (i) the severance payments payable
pursuant to Section 2 or 3, as the case may be, by their terms and determined as
of the date of Executive’s Separation from Service, may not be made later than
the 15th day of the third calendar month following the later of (A) the end of
the Company’s fiscal year in which Executive’s Separation from Service occurs or
(B) the end of the calendar year in which Executive’s Separation from Service
occurs, or (ii) (A) such severance payments do not exceed an amount equal to two
times the lesser of (1) the amount of Executive’s annualized compensation based
upon Executive’s annual rate of pay for the calendar year immediately preceding
the calendar year in which Executive’s Separation from Service occurs (adjusted
for any increase during the calendar year in which such Separation from Service
occurs that would be expected to continue indefinitely had Executive remained
employed with the Company) or (2) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) for the calendar
year in which Executive’s Separation from Service occurs, and (B) such severance
payments shall be completed no later than December 31 of the second calendar
year following the calendar year in which Executive’s Separation from Service
occurs.

(c) Interpretation. To the extent the payments and benefits under this Agreement
are subject to Section 409A of the Code, this Agreement shall be interpreted,
construed and administered in a manner that satisfies the requirements of
Sections 409A(a)(2), (3) and (4) of the Code and the Treasury Regulations
thereunder (and any applicable transition relief under Section 409A of



--------------------------------------------------------------------------------

the Code). As provided in Internal Revenue Notice 2007-86, notwithstanding any
other provision of this Agreement, with respect to an election or amendment to
change a time or form of payment under this Agreement made on or after
January 1, 2008 and on or before December 31, 2008, the election or amendment
shall apply only with respect to payments that would not otherwise be payable in
2008, and shall not cause payments to be made in 2008 that would not otherwise
be payable in 2008.

5. Release.

(a) Execution of Release. As a condition of Executive’s right to receive the
payments described in Sections 2(a) and 3(c), Executive shall within 21 days
following Executive’s termination of employment (or within 45 days if Executive
is terminated as part of a group layoff) execute and deliver to the Company a
full and complete release of all claims, known and unknown, that Executive may
have against the Company and its related past and present entities, officers,
directors, shareholders, agents, representatives, successors and employees, such
release to be substantially in the form of the release attached hereto as
Exhibit A (the “Release Agreement”); provided, however, that any conflict
between the terms of this Agreement and such form of release attached as
Exhibit A shall be resolved in favor of this Agreement.

(b) Effect of Failure. In the event Executive fails to deliver or revokes the
release referred to in Section 5(a) above, Executive shall not be entitled to
any of the payments described in Section 2(a) or 3(c) above. In the event that,
prior to the end of the Severance Period, Executive breaches any of his
obligations under this Agreement, including this Section 5, the Company’s
obligations to provide the payments under Sections 2(a) and 3(c) shall thereupon
cease and the Company shall be entitled to recover from Executive any and all
amounts theretofore paid to Executive pursuant to Section 2(a) or 3(c).

6. Death and Disability. In the event the Executive’s employment at the Company
ends as a result of Executive’s death, this Agreement shall automatically
terminate and Executive’s estate shall be entitled to receive (i) the amounts
described in Section 1(e), and (ii) any annual bonus payable for services
rendered in any annual bonus period for the year which had been completed in its
entirety prior to the date on which the Employment Period ends and that had not
previously been paid. The bonus amount under clause (ii) will be payable to
Executive’s estate when and if such annual bonuses would otherwise have been
payable; provided that the bonus shall be evaluated by the Board, and paid, no
later than December 31 of the calendar year following the calendar year to which
such annual bonus relates. In the event of Executive’s Disability, the Company
shall have the right to terminate this Agreement and Executive’s employment
immediately. Additionally, Executive shall be entitled to his annual bonus as
described under clause (ii) above, except that the payments shall be to
Executive and not his estate.

7. Miscellaneous.

(a) Survival. To the extent necessary to give effect to such provisions, the
provisions of this Agreement shall survive the termination hereof, whether such
termination shall be by expiration of the Employment Period or otherwise.

(b) Binding Effect. This Agreement shall be binding on, and shall inure to the
benefit of, the Company and any person or entity that succeeds to the interest
of the Company (regardless of whether such succession occurs by operation of
law) by reason of the sale of all or a portion of the Company’s equity
securities, a merger, consolidation or reorganization involving the Company or,
unless the Company otherwise elects in writing, a sale of all or a portion of
the assets of the business of the Company. This Agreement shall also inure to
the benefit of Executive’s heirs, executors, administrators and legal
representatives.



--------------------------------------------------------------------------------

(c) Assignment. Executive may not assign this Agreement. The Company may assign
its rights, together with its obligations, under this Agreement (i) to any
affiliate or subsidiary or (ii) to third parties in connection with any sale,
transfer or other disposition of all or substantially all of its business or
assets.

(d) Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the matters referred to herein and supersedes
any and all prior agreements, whether written or oral. There are no promises,
representations, inducements or statements between the parties other than those
that are expressly contained herein. Executive acknowledges that he is entering
into this Agreement of his own free will and accord, and with no duress, that he
has read this Agreement and that he understands it and its legal consequences.

(e) Severability; Reformation. In the event that one or more of the provisions
of this Agreement is or shall become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not be affected thereby. In the event any covenant
contained herein is not enforceable in accordance with its terms, including, but
not limited to, if found to be excessively broad as to duration, scope, activity
or subject, Executive and the Company agree that such covenant shall be reformed
to make it enforceable in a manner that provides as nearly as possible the
result intended by this Agreement so as to be enforceable to the maximum extent
compatible with applicable law.

(f) Waiver. Waiver by any party hereto of any breach or default by the other
party of any of the terms of this Agreement shall not operate as a waiver of any
other breach or default, whether similar to or different from the breach or
default waived. No waiver of any provision of this Agreement shall be implied
from any course of dealing between the parties hereto or from any failure by
either party hereto to assert its or his rights hereunder on any occasion or
series of occasions.

(g) Notices. Any notice required or desired to be delivered under this Agreement
shall be in writing and shall be delivered personally, by courier service, by
registered mail, return receipt requested, or by email and shall be effective
upon actual receipt by the party to which such notice shall be directed, and
shall be addressed as follows (or to such other address as the party entitled to
notice shall hereafter designate in accordance with the terms hereof):

If to the Company:

Questcor Pharmaceuticals, Inc.

Attention: Chairman of the Board of Directors

160 N. Riverview Drive, Suite 200

Anaheim Hills, CA 92808

If to Executive:

To the most recent address of the Executive set forth in the personnel records
of the Company.

(h) Amendments. This Agreement may not be altered, modified or amended except by
a written instrument signed by each of the parties hereto.

(i) Headings. Headings to sections in this Agreement are for the convenience of
the parties only and are not intended to be part of or to affect the meaning or
interpretation hereof.

(j) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.



--------------------------------------------------------------------------------

(k) Withholding. Any payments provided for herein shall be reduced by any
amounts required to be withheld by the Company under applicable Federal, State
or local income or employment tax laws or similar statutes or other provisions
of law then in effect.

(l) Disputes. Any and all disputes connected with, relating to or arising from
Executive’s employment with the Company, this Agreement, or the Release attached
as Exhibit A, will be settled by final and binding arbitration in accordance
with the rules of the American Arbitration Association as presently in force.
The only claims not covered by this Agreement are claims for benefits under the
unemployment insurance or workers’ compensation laws. Any such arbitration will
take place in Orange County, California. The parties hereby incorporate into
this agreement all of the arbitration provisions of Section 1283.05 of the
California Code of Civil Procedure. The Company understands and agrees that it
will bear the costs of the arbitration filing and hearing fees and the cost of
the arbitrator. Each side will bear his/its own attorneys’ fees, and the
arbitrator will not have authority to award attorneys’ fees unless a statutory
section at issue in the dispute authorizes the award of attorneys’ fees to the
prevailing party, in which case the arbitrator has authority to make such award
as permitted by the statute in question. The arbitration shall be instead of any
civil litigation; this means that Executive is waiving any right to a jury
trial, and that the arbitrator’s decision shall be final and binding to the
fullest extent permitted by law and enforceable by any court having jurisdiction
thereof. Judgment upon any award rendered by the arbitrators may be entered in
any court having jurisdiction.

(m) Governing Law. This Agreement shall be governed by the laws of the State of
California, without reference to principles of conflicts or choice of law under
which the law of any other jurisdiction would apply.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Executive has hereunto set his hand as of the day
and year first above written.

 

Questcor Pharmaceuticals, Inc. By:   /s/ Don Bailey

Name: Don Bailey

Title: President and Chief Executive Officer

 

Executive By:   /s/ Michael H. Mulroy Michael H. Mulroy



--------------------------------------------------------------------------------

EXHIBIT A

Form of Release

SEPARATION AGREEMENT AND GENERAL RELEASE

                    , on behalf of himself and his heirs, successors, and
assigns (the “Executive”) and Questcor Pharmaceuticals, Inc. (the “Company”)
hereby agree to the following terms and conditions related to the recent
termination of Executive’s employment with the Company.

1. Executive’s employment with the Company ceased effective                     
(the “Termination Date”). Effective as of that date, Executive (a) relinquished
his title[s] of                      of the Company, as well as any other
officer or employee                      positions or titles he may have held
with the Company and any of its affiliated companies, and (b) [if applicable]
resigned as a director of the Company and any of its affiliated companies.

2. With respect to any outstanding business expenses, Executive agrees that on
or before , he will submit a final expense reimbursement statement reflecting
any outstanding business expenses incurred through his Termination date, along
with the appropriate receipts and necessary supporting documentation. The
Company will provide reimbursement pursuant to its current business policies and
practices for all reasonable and appropriate business expenses.

3. Other than any outstanding business expenses and the future payments
referenced in Paragraph 5 below, Executive represents and agrees that he has
received all compensation owed to him by the Company through his Termination
Date, including any and all wages, bonuses, incentives, stock options,
commissions, earned but unused vacation, and any other payments, benefits, or
other compensation of any kind to which he was entitled from the Company.

4. Executive represents to the Company that he is signing this Separation
Agreement and General Release (this “Agreement”) voluntarily and with a full
understanding of and agreement with its terms for the purpose of receiving
additional pay and consideration from the Company beyond that which is owed to
him.

5. Conditioned on Executive’s execution, without subsequent revocation, of this
Separation Agreement and General Release and Executive’s compliance with the
terms of this Agreement, the Company will provide Executive with the
consideration in accordance with Section 2(a) and Section 3(c) of the Severance
Agreement between Executive and the Company dated     , 2008 commencing either
eight (8) days after the Company’s receipt of this Separation Agreement and
General Release executed by Executive (the “Release Effective Date”) or as soon
thereafter as administratively practicable.

6. Upon Executive’s eligibility for health insurance coverage through other
employment during the Severance Period, all insurance premium payments by the
Company for Executive and his currently insured dependents under COBRA shall
cease. Other than what is specified in the Employment Agreement, Executive will
not accrue or be entitled to receive any other compensation or benefits,
including but not limited to, vacation, holiday pay, car allowance, etc., during
the Severance Period.

7. Should Executive fail to execute this Agreement within the time frame
provided or should Executive subsequently revoke or breach this Agreement, this
Agreement will immediately become null and void, no consideration will due or
payable, and any and all consideration provided under this Separation Agreement
must be immediately returned.



--------------------------------------------------------------------------------

7. Executive understands that nothing in this Separation Agreement supersedes
his continuing obligations under the Company’s [Proprietary Information and
Inventions Agreement, Policy Against Insider Training, Confidentiality
Agreement, Non-Disclosure Agreement, etc.] which he signed during his
employment, all of which will remain in full force and effect as these documents
contain obligations which continue after the effective date of his termination.
Executive agrees to comply with all such continuing obligations.

8. In exchange for the consideration described above, which Executive would not
otherwise be entitled to receive, Executive does hereby forever irrevocably and
unconditionally fully release and discharge the Company and its parents,
subsidiaries, and affiliates, together with their past and current officers,
directors, agents, employees, partners, shareholders and representatives
(hereinafter collectively referred to as the “Released Parties”) from any and
all causes of action, claims, suits, demands or other obligations or liabilities
of every kind and nature (including without limitation attorneys’ fees and
costs), whether known or unknown, that Executive ever had, now has, or may in
the future have that arose on or before the date Executive signs this Agreement,
including but not limited to all claims regarding any aspect of his employment,
compensation, or the termination of his employment with the Company, his offer
letter from the Company, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, Title VII of the Civil Rights Act of
1964, 42 U.S.C. section 1981, the Fair Labor Standards Acts, the WARN Act, the
Sarbanes-Oxley Act, the California Fair Employment and Housing Act, California
Government Code section 12900, et seq., the Unruh Civil Rights Act, California
Civil Code section 51, all provisions of the California Labor Code; the Employee
Retirement Income Security Act, 29 U.S.C. section 1001, et seq., all as amended,
any other federal, state or local law, regulation or ordinance or public policy,
contract, tort or property law theory, or any other cause of action whatsoever
that arose on or before the date Executive signs this Agreement. Executive’s
release contained herein shall not include any release of any rights, claims or
entitlements Executive has or may have to indemnification under any
Indemnification Agreement he entered into with the Company or pursuant to the
Company’s Articles of Incorporation or any coverage Executive may have under the
Company’s directors and officers insurance policy for acts and omissions
occurring within the course and scope of Executive’s employment while acting as
an officer or director of the Company.

9. It is further understood and agreed that as a condition of this Agreement,
all rights under Section 1542 of the Civil Code of the State of California are
expressly waived by Executive. Such Section reads as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”



--------------------------------------------------------------------------------

Thus, for the purpose of implementing a full and complete release and discharge
of the Released Parties, Executive expressly acknowledges that this Agreement is
intended to include and does include in its effect, without limitation, all
claims which Executive does not know or suspect to exist in his favor against
the Released Parties at the time of execution hereof, and that this Agreement
expressly contemplates the extinguishment of all such claims.

11. Executive agrees to withdraw with prejudice all complaints or charges, if
any, he has filed against any of the Released Parties with any agency or court.
Executive agrees that he will not file any lawsuit, complaint, or charge against
any Released Party based on the claims released in this Separation Agreement and
General Release.

12. The release in this Agreement includes, but is not limited to, claims
arising under federal, state or local law for age, race, sex or other forms of
employment discrimination and retaliation. In accordance with the Older Workers
Benefit Protection Act, Executive hereby knowingly and voluntarily waives and
releases all rights and claims, known or unknown, arising under the Age
Discrimination in Employment Act of 1967, as amended, which he might otherwise
have had against the Released Parties. Executive is hereby advised that he
should consult with an attorney before signing this Agreement and that he has 21
days in which to consider and accept this Agreement by signing and returning
this Agreement to the Chairman of the Company’s Compensation Committee. In
addition, Executive has a period of seven days following his execution of this
Agreement in which he may revoke the Agreement. If Executive does not advise the
Chairman of the Compensation Committee by a writing received by him within such
seven day period of Executive’s intent to revoke the Agreement, the Agreement
will become effective and enforceable upon the expiration of the seven days.

13. Executive acknowledges that this Agreement may be filed by the Company with
the Securities and Exchange Commission in accordance with the Company’s filing
obligations under the Securities Exchange Act of 1934.

14. Executive represents that he has returned to the Company all proprietary or
confidential information and property of the Company, including but not limited
to any Company owned or leased laptop computer, all keys to the office and
leased automobile, all fobs, credit cards, files, records, access cards,
equipment and other Company owned property, records or information in his
possession, including all copies thereof in whatever form, including any and all
electronic copies, and has destroyed all electronic copies of all proprietary or
confidential information of the Company.

15. Executive acknowledges that he is aware of his obligations under the federal
securities laws relating to trading in the Company’s securities while in
possession of material, non-public information about the Company. Executive
further acknowledges that he is aware of his reporting obligations under
Section 16(a) of the Securities Exchange Act of 1934 and that he has properly
and timely filed all forms required by such Section.

16. Any and all disputes connected with, related to or arising from this
Separation Agreement and General Release will be settled by final and binding
arbitration in accordance with the rules of the American Arbitration Association
as presently in force. Any such arbitration will take place in Alameda County,
California. The parties hereby incorporate into this agreement all of the
arbitration provisions of Section 1283.05 of the California Code of Civil
Procedure. The Company understands and agrees that it will bear the costs of the
arbitration filing and hearing fees and the cost of the arbitrator. Each side
will bear his/its own attorneys’ fees, and the arbitrator will not have
authority to award attorneys’ fees unless a statutory section at issue in the
dispute authorizes the award of attorneys’ fees to the prevailing party, in
which case the arbitrator has authority to make such award as permitted by the
statute in question. The



--------------------------------------------------------------------------------

arbitration shall be instead of any civil litigation; this means that you are
waiving any right to a jury trial, and that the arbitrator’s decision shall be
final and binding to the fullest extent permitted by law and enforceable by any
court having jurisdiction thereof. Judgment upon any award rendered by the
arbitrators may be entered in any court having jurisdiction.

17. This Separation and General Release shall not be construed against any party
merely because that party drafted or revised the provision in question, and it
shall not be construed as an admission by the Released Parties of any improper,
wrongful, or unlawful actions, or any other wrongdoing against Executive, and
the Released Parties specifically disclaim any liability to or wrongful acts
against Executive.

18. This Agreement may be modified only by written agreement signed by both
parties.

19. In the event any provision of this Agreement is void or unenforceable, the
remaining provisions shall continue in full force and effect.

20. This Separation Agreement and General Release, along with the
above-mentioned [Confidentiality, Indemnification, and Non-Disclosure Agreements
between Company and Executive], all of which are incorporated herein by this
reference, constitute the entire agreement between the parties regarding the
subject matter hereof, and supersede any and all prior and contemporaneous oral
and written agreements. Executive acknowledges and agrees that he is not relying
on any representations or promises by any representative of the Company
regarding any term not included in this Agreement or concerning the meaning of
any aspect of this Release Agreement.

21. This Separation Agreement and General Release may be executed in one or more
counterparts and by facsimile or email, each of which shall be deemed an
original but all of which shall constitute a single document.

 

    EXECUTIVE Dated:                            
                                                                     

 

    Don Bailey     QUESTCOR PHARMACEUTICALS, INC.

Dated:                                                                 
                            

    By:                                                                     
                                            



--------------------------------------------------------------------------------

EXHIBIT B

CALIFORNIA LABOR CODE SECTION 2870

“(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

(2) Result from any work performed by the employee for the employer.

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.”